


Exhibit 10.28

 

AMENDMENT NO. 1

 

TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 1 (this “Amendment”) to the Employment Agreement by and
between Pascal Druzgala (“Executive”) and ARYX THERAPEUTICS, INC., a Delaware
corporation  (the “Company”) dated July 23, 2002 (the “Prior Agreement”), is
entered into and effective as of December 19, 2008 (the “Effective Date”).
Capitalized terms not herein defined shall have the meanings ascribed to them in
the Prior Agreement.

 

WHEREAS, the Company and the Executive previously entered into the Prior
Agreement; and

 

WHEREAS, the Company and the Executive wish to amend the Prior Agreement by
entering into this Amendment to comply with the parties’ intent that the Prior
Agreement be interpreted, construed and administered in a manner that satisfies
Section 409A of the Internal Revenue Code of 1986, as amended from time to time,
among other things.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Company and the Executive, intending to be legally bound, hereby
amend the Prior Agreement effective as of the Effective Date and agree as
follows:

 

SECTION 1.         AMENDMENT TO THE PRIOR AGREEMENT

 

Effective as of the Effective Date, the following sections of the Prior
Agreement are hereby amended and restated in their entirety to read as follows:

 

1.             Section 5.1(c) shall read:

 

Termination Without Cause.  If the Company terminates Executive’s employment at
any time without Cause (and other than as a result of death) and such
termination is a “separation from service” under Treasury Regulation
Section 1.409A-1(h), (i) the Company shall make a lump sum severance payment to
Executive in an amount equal to six (6) months of Executive’s then-current base
salary, subject to withholdings and deductions, payable within ten (10) days
after the effective date of the release executed in satisfaction of the
requirements set forth in Section 8 of this Agreement, (ii) if you timely elect
COBRA health insurance coverage, the Company will reimburse your COBRA premiums
for a maximum of either six (6) months following the date your employment
terminates or until you secure health insurance coverage from another source,
whichever occurs sooner (but in no event after Executive ceases to be eligible
for COBRA), and (iii) the vesting of the Option shall immediately accelerate
with respect to the number of shares that would otherwise vest if the Executive
was to remain employed by the Company over the six (6) month period following
the date of such termination.  Executive shall not be entitled to this severance
pay and Option acceleration unless and until the release requirements set forth
in Section 8 of this Agreement are satisfied.

 

1

--------------------------------------------------------------------------------


 

2.             Section 5.2(c) shall read:

 

Executive’s Resignation for Good Reason.  Executive may resign his employment
for Good Reason (as defined below) so long as Executive provides the Company
with written notice specifying the occurrence of the event which forms the basis
for his resignation for Good Reason within ninety (90) days following its
initial existence and provides the Company forty-five (45) days to cure such
condition, and the Executive’s resignation is effective within thirty (30) days
following the end of such cure period if the condition is not cured.  In the
event that Executive resigns his employment for Good Reason and such termination
is a “separation from service” under Treasury Regulation Section 1.409A-1(h),
(i) the Company shall make a lump sum severance payment to Executive in an
amount equal to six (6) months of the Executive’s then current base salary,
subject to applicable withholdings and deductions, (ii) if you timely elect
COBRA health insurance coverage, the Company will reimburse your COBRA premiums
for a maximum of either six (6) months following the date your employment
terminates or until you secure health insurance coverage from another source,
whichever occurs sooner, and (iii) the vesting of the Option shall immediately
accelerate with respect to the number of shares that would otherwise vest if the
Executive was to remain employed by the Company over the six (6) month period
following the date of such termination.  Executive shall not be entitled to any
of this severance pay unless and until the release requirements set forth in
Section 8 of this Agreement are satisfied.

 

3.             Section 5.2(d) shall read:

 

Definition of Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean any one of the following events which occurs on or after the commencement
of Executive’s employment without Executive’s consent: (i) any material
reduction of Executive’s then current annual base salary, except to the extent
that the annual base salary of all other officers of the Company is similarly
reduced; (ii) any material diminution of the Executive’s duties,
responsibilities, or authority; (iii) any requirement that the Executive
relocate to a work site that would increase the Executive’s one-way commute
distance by more than thirty-five (35) miles; or (iv) any material breach by the
Company of its obligations under this Agreement.

 

4.             Section 6.2 shall read:

 

Change of Control Termination.  In the event Executive’s employment with the
Company is involuntarily terminated without Cause by the Company or its
successor, or Executive resigns for Good Reason, and in either case such
termination is a “separation from service” under Treasury Regulation
Section 1.409A-1(h) and such termination or resignation occurs within thirteen
(13) months following a Change of Control, Executive shall be entitled to:
(a) the benefits set forth in either 5.1(c) or 5.2(c), as applicable; (b) the
vesting of the Standard Option shall be accelerated such that the Standard
Option shall become fully vested; and (c) to the extent that Executive was
serving as the Chief Executive Officer immediately prior to the Change in
Control, the Special Option shall be accelerated such that the Special Option
shall become fully vested.  Executive’s receipt of the severance payment and
accelerated vesting of the Options provided in this Section 6.2 shall be
conditioned on Executive’s full compliance with the release requirements set
forth in Section 8 of this Agreement.

 

2

--------------------------------------------------------------------------------


 

5.             Section 8 shall read:

 

RELEASE. As a condition of receiving the severance benefits under this Agreement
to which Executive would not otherwise be entitled, Executive shall execute a
release in the form attached hereto as Exhibit B (the “Release”).  Unless the
Release is executed by Executive and delivered to the Company within twenty-one
(21) days after the termination of Executive’s employment with the Company and
become effective within seven (7) days thereafter, Executive shall not receive
any severance benefits (including severance payments and Option acceleration)
provided for under this Agreement.

 

SECTION 2.         ADDITIONAL PROVISIONS

 

2.1          ENTIRE AGREEMENT AND MODIFICATION.  The Prior Agreement, together
with this Amendment, constitute the entire agreement among the parties with
respect to the subject matter thereof and hereof and supersede any prior
understandings, agreements, or representations by or among the parties, written
or oral, to the extent they related in any way to the subject matter hereof.

 

2.2          GOVERNING LAW.  This Amendment shall be governed by, construed and
interpreted in accordance with the laws of the State of California without
regard to its choice of law principles.

 

2.3          COUNTERPARTS.  This Amendment may be executed in counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument.

 

2.4          HEADINGS.  The Section headings contained in this Amendment are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Amendment.

 

2.5          SEVERABILITY.  Any term or provision of this Amendment that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

[SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment on and effective as
of the Effective Date.

 

 

ARYx THERAPEUTICS, INC.

 

PASCAL DRUZGALA

 

 

 

 

 

 

By:

/s/ Paul Goddard

 

/s/ Pascal Druzgala

 

Paul Goddard

 

December 29, 2008.

 

 

Chairman and Chief Executive Officer

 

 

 

 

4

--------------------------------------------------------------------------------
